Citation Nr: 1620712	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-24 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1997 to March 1998, from March 2002 to October 2002, from July 2003 to April 2004, and from August 2006 to January 2008.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed herniated nucleus pulposus of the cervical spine, with residual cervicalgia status post cervical fusion, is the result a documented in-service neck injury.  


CONCLUSION OF LAW

The criteria for service connection herniated nucleus pulposus of the cervical spine, with residual cervicalgia status post cervical fusion, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed infra, the Veteran is being granted service connection.  Therefore, an exhaustive discussion on VA's compliance with the duties to notify and assist is unnecessary, because any failure to comply with the duties to notify and assist would be harmless error.

The Veteran is entitled to service connection for a cervical spine disability.  Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  The Veteran has been diagnosed with herniated nucleus pulposus of the cervical spine with residual of cervicalgia status post cervical fusion.  See February 2013 VA Examination.  The Veteran incurred a neck injury as a result of being in a car accident in-service.  See March 2013 Medical Board Evaluation; see also October 2011 Statement of Medical Examination and Duty Status.  

There is also evidence establishing medical nexus between the Veteran's current cervical spine disability and his in-service neck injury.  See February 2013 VA Examination.  A negative opinion also exists.  Neither opinion is any more probative than the other and both contain inherit flaws.  
 
Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for herniated nucleus pulposus of the cervical spine, with residual cervicalgia status post cervical fusion, is granted.


ORDER

Service connection for herniated nucleus pulposus of the cervical spine, with residual cervicalgia status post cervical fusion, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


